UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1990



E. VICTORIA HOWARD,

                                              Plaintiff - Appellant,

          and

LARRY HOWARD,

                                                           Plaintiff,

          versus

TOWN OF CHAPEL HILL; ROBERT GODDING, Director;
LOIS J. MAGNELL, Transportation Department
Operations Superintendent,

                                             Defendants - Appellees,

          and


CAL HORTON, Town Manager,

                                                           Defendant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-94-12-1)


Submitted:   January 18, 1996             Decided:   January 31, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.
2
Affirmed by unpublished per curiam opinion.

E. Victoria Howard, Appellant Pro Se.    Patricia Lee Holland,
Raymond Mark Davis, CRANFILL, SUMNER & HARTZOG, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order dismissing
her employment discrimination action, which alleged violations

under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C.A. § 2000e-2 (West 1994), and 42 U.S.C. § 1983 (1988). We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Howard v. Town of Chapel Hill, No. CA-94-12-1

(M.D.N.C. Apr. 5, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED



                                3